HSBC BANK USA, NATIONAL ASSOCIATION
125 High Street, 16th Floor
Oliver Street Tower
Boston, MA 02110
Lionbridge Technologies, Inc.

Amended and Restated Senior Credit Facilities
Commitment Letter

November 8, 2014

      Lionbridge Technologies, Inc. Lionbridge International Lionbridge
International Finance Limited 1050 Winter Street, Suite 2300 Waltham, MA 02451
Attention:
Re:  

Mr. Donald Muir,
Chief Financial Officer
Ms. Tina Wang, Treasurer
Project Horizon
   
 

Ladies and Gentlemen:

Lionbridge Technologies, Inc. (“Lionbridge”), and the other Borrowers defined in
the Term Sheet defined below (collectively with Lionbridge, the “Borrowers”),
have requested (i) that HSBC Bank USA, National Association (“HSBC”) agree to
act on an exclusive basis to structure, arrange, underwrite and syndicate senior
credit facilities to include (a) a senior secured revolving credit facility in
an aggregate amount of $100,000,000 (the “Revolving Credit Facility”) and (b) a
senior secured term loan facility in an aggregate amount of $35,000,000 (the
“Term Loan Facility” and, together with the Revolving Credit Facility, the
“Senior Credit Facilities”), (ii) that HSBC commit to provide the entire
principal amount of the Senior Credit Facilities on the Closing Date (as defined
in the Term Sheet), and (iii) that HSBC serve as the sole and exclusive
administrative agent for the Senior Credit Facilities (in such capacity, the
“Administrative Agent”), which Senior Credit Facilities shall be on the terms
and conditions described in the Summary of Terms and Conditions attached hereto
as Exhibits A and B (collectively, the “Term Sheet”; together with this
commitment letter, the “Commitment Letter”) and in the Fee Letter dated the date
hereof and delivered herewith (the “Fee Letter”).

HSBC is pleased to advise you of (a) its commitment to provide $100,000,000 of
the Revolving Credit Facility and (b) its commitment to provide $35,000,000 of
the Term Loan Facility, subject to the terms and conditions described in the
Commitment Letter and the Fee Letter. In addition, HSBC is pleased to advise you
that it is willing to act as Administrative Agent. The Term Loan Facility is
being made available to finance the acquisition by Lionbridge or its
Subsidiaries, directly or indirectly, of all of the stock or assets of CLS
Corporate Language Services Holding AG, a Swiss company (and including all of
its subsidiaries, “CLS”) (the “CLS Acquisition”).

It is agreed that HSBC will act as the sole and exclusive Administrative Agent
for the Lenders (as defined hereinafter) under the Senior Credit Facilities, and
that HSBC will act as the sole and exclusive lead arranger and sole bookrunner
(in such capacities, the “Lead Arranger”) for the Senior Credit Facilities. Each
of the Lead Arranger and the Administrative Agent will have the rights and
authority customarily given to financial institutions in such roles. You agree
that no other agents, co-agents, bookrunners or arrangers will be appointed, no
other titles will be awarded and no compensation (other than that expressly
contemplated by the Term Sheet and the Fee Letter) will be paid in connection
with the Senior Credit Facilities unless you and we shall so agree. You also
agree that, effective upon your acceptance of this Commitment Letter and
continuing through the earlier to occur of (i) the completion of a Successful
Syndication (as defined in the Fee Letter) and (ii) the date that is six
(6) months after the earliest of written notice from you to us, or public
announcement by you, that the CLS Acquisition will not occur or that you have
terminated or withdrawn your offer to consummate the CLS Acquisition or that CLS
has rejected your offer to effect the CLS Acquisition or, after acceptance of
your offer therefor, has terminated its obligations to consummate such
transaction, you shall not solicit any other bank, investment bank, financial
institution, person or entity to provide, structure, arrange or syndicate any
component of the Senior Credit Facilities or any other senior financing similar
to or as a replacement of any component of the Senior Credit Facilities, except
with the prior written consent of HSBC.

HSBC intends to syndicate the Senior Credit Facilities to a group of financial
institutions identified by us in consultation with you (together with HSBC, the
“Lenders”), including Lenders under (and as defined in) your existing Amended
and Restated Credit Agreement dated as of October 30, 2013 with HSBC, as
Administrative Agent, and the other Lenders party thereto (the “Existing Credit
Agreement”). For the purpose of clarity, this syndication effort is not a
condition to closing or funding of the Senior Credit Facilities. We intend to
commence syndication efforts promptly upon the Borrowers’ public announcement of
the proposed CLS Acquisition, and you agree to actively assist us in completing
a Successful Syndication. Such assistance shall include (a) your using
commercially reasonable efforts to ensure that HSBC’s syndication efforts
benefit materially from your existing lending relationships, (b) arranging for
direct communications with prospective Lenders in connection with the
syndication of the Senior Credit Facilities (including, without limitation,
direct contact between appropriate senior management, representatives and
advisors of the Borrowers and its subsidiaries and participation of such persons
in such meetings), (c) hosting (including any preparations with respect thereto)
with HSBC at places and times reasonably requested by HSBC one or more meetings
with prospective Lenders, and (d) as set forth in the next paragraph, assistance
in the preparation of materials and customary information memorandum and other
customary presentation materials, reasonably acceptable in form and substance to
us regarding the business, operations, financial projections and prospects of
you and your subsidiaries (including the financial information described in the
Term Sheet) including, without limitation, the delivery of all information
relating to the CLS Acquisition prepared by or on behalf of you that HSBC deems
reasonably necessary to complete the syndication of the Senior Credit Facilities
and to be used in connection with the syndication (collectively with the Term
Sheet, the “Information Materials”). You hereby authorize HSBC to download
copies of your trademark logos from your website and post copies thereof on the
SyndTtrak site or similar workspace established by HSBC to syndicate the Senior
Credit Facilities and use the logos on any confidential information memoranda,
presentations and other marketing materials prepared in connection with the
syndication of the Senior Credit Facilities. HSBC shall have the right to
conduct syndication efforts for a period of at least 45 days prior to the
closing of the CLS Acquisition and funding of the Senior Credit Facilities, and
your agreements in this paragraph shall continue and survive during the period
(the “Syndication Period”) from the date hereof until the earlier to occur of
(x) the completion of a Successful Syndication and (y) ninety (90) days after
the Closing Date.

You will assist us in preparing Information Materials, including but not limited
to a Confidential Information Memorandum or lender slides, for distribution to
prospective Lenders.

As the Lead Arranger, HSBC will manage all aspects of the syndication in
consultation with you, including decisions as to the selection of institutions
to be approached and when they will be approached, when their commitments will
be accepted, which institutions will participate, the allocations of the
commitments among the Lenders and the amount and distribution of fees among the
Lenders. In acting as the Lead Arranger, HSBC will have no responsibility other
than to arrange the syndication as set forth herein and shall in no event be
subject to any fiduciary or other implied duties. You waive, to the fullest
extent permitted by law, any claims you may have against us for breach of
fiduciary duty or alleged breach of fiduciary duty and agree that we will have
no liability (whether direct or indirect) to you in respect of such a fiduciary
duty claim or to any person asserting a fiduciary duty claim on your behalf,
including your equity holders, employees or creditors. Additionally, the
Borrowers acknowledge and agree that, as Lead Arranger, neither HSBC or any of
its affiliates is advising the Borrowers as to any legal, tax, investment,
accounting or regulatory matters in any jurisdiction. The Borrowers shall
consult with their own advisors concerning such matters and shall be responsible
for making their own independent investigation and appraisal of the transactions
contemplated hereby, and HSBC shall have no responsibility or liability to the
Borrowers with respect thereto. Any review by HSBC of the Borrowers, the
transactions contemplated hereby or other matters relating to such transactions
will be performed solely for the benefit of HSBC and shall not be on behalf of
the Borrowers.

To assist HSBC in its syndication efforts, you agree promptly to prepare and
provide to HSBC all information with respect to the Borrowers and the
transactions contemplated hereby, including all financial information and
projections (the “Projections”), as HSBC may reasonably request in connection
with the arrangement and syndication of the Senior Credit Facilities. You hereby
represent and covenant that (a) all information other than the Projections (the
“Information”) that has been or will be made available to HSBC, the Lenders or
any of their respective affiliates by you or any of your representatives is or
will be, when furnished, complete and correct in all material respects and does
not or will not, when furnished, contain any untrue statement of a material fact
or omit to state a material fact necessary in order to make the statements
contained therein not materially misleading in light of the circumstances under
which such statements are made and (b) the Projections that have been or will be
made available to HSBC, the Lenders or any of their respective affiliates by you
or any of your representatives have been or will be prepared in good faith based
upon reasonable assumptions. If, at any time prior to the later of the Closing
Date and the expiration of the Syndication Period, any of the representations
and warranties in the preceding sentence would not be accurate and complete in
any material respect if the Information or Projections were being furnished, and
such representations and warranties were being made, at such time, then you
agree to promptly supplement the Information and/or Projections so that the
representations and warranties contained in this paragraph remain accurate and
complete in all material respects under those circumstances. You understand that
in arranging and syndicating the Senior Credit Facilities we may use and rely on
the Information and Projections without independent verification thereof.

You acknowledge that (a) HSBC on your behalf will make available the Information
Materials to the proposed syndicate of Lenders by posting the Information
Materials on SyndTrak or another similar electronic transmission system or
otherwise by use of the internet or email, and (b) certain prospective Lenders
(such Lenders, “Public Lenders”; all other Lenders, “Private Lenders”) may have
personnel that do not wish to receive material non-public information (within
the meaning of the United States federal securities laws, “MNPI”) with respect
to the Borrowers, the Guarantors (as referenced in the Term Sheet) and CLS,
their respective affiliates or any other entity, or the respective securities of
any of the foregoing, and who may be engaged in investment and other
market-related activities with respect to such entities’ securities. If
requested, you will assist us in preparing an additional version of the
Information Materials not containing MNPI (the “Public Information Materials”)
to be distributed to prospective Public Lenders.

Before distribution of any Information Materials (a) to prospective Private
Lenders, you shall provide us with a customary letter authorizing the
dissemination of the Information Materials and (b) to prospective Public
Lenders, you shall provide us with a customary letter authorizing the
dissemination of the Public Information Materials and confirming the absence of
MNPI therefrom. In addition, at our request, you shall identify Public
Information Materials by clearly and conspicuously marking the same as “PUBLIC”.

You agree that HSBC on your behalf may distribute the following documents to all
prospective Lenders (including Public Lenders), unless you advise HSBC in
writing (including by email) within a reasonable time prior to their intended
distributions that such material should only be distributed to prospective
Private Lenders: (a) administrative materials for prospective Lenders such as
lender meeting invitations and funding and closing memoranda, (b) notifications
of changes to the Senior Credit Facilities’ terms and (c) other materials
intended for prospective Lenders after the initial distribution of the
Information Materials, including drafts and final versions of definitive
documents with respect to the Senior Credit Facilities. If you advise us that
any of the foregoing items should be distributed only to Private Lenders, then
HSBC will not distribute such materials to Public Lenders without further
discussions with you. You agree (whether or not any Information Materials are
marked “PUBLIC”) that Information Materials made available to prospective Public
Lenders in accordance with this Commitment Letter shall not contain MNPI.

As consideration for HSBC’s commitment hereunder and HSBC’s agreement to perform
the services described herein, you agree to pay to HSBC the nonrefundable fees
set forth in Annex I to the Term Sheet and in the Fee Letter dated the date
hereof and delivered in connection herewith (the “Fee Letter”).

In addition, you agree to use your best efforts to execute and deliver
definitive documentation for the Senior Credit Facilities within sixty (60) days
after your public announcement that the CLS Acquisition is pending.

HSBC’s commitments hereunder and agreements to perform the services described
herein are subject to the conditions precedent to closing and funding set forth
in Exhibit B.

The Borrowers hereby make, as of the date of the Borrowers’ acceptance of this
Commitment Letter, the following representations and warranties upon which HSBC
is expressly relying in undertaking its commitment hereunder: (i) no Event of
Default under (and as defined in) the Existing Credit Agreement exists or is
continuing, and (ii) since December 31, 2013, there has been no development or
event which, individually or in the aggregate, has had or could reasonably be
expected to have a Material Adverse Effect (as defined in the Existing Credit
Agreement) with respect to the Borrowers and their Subsidiaries, taken as a
whole.

You agree (a) to indemnify and hold harmless HSBC, the Administrative Agent, the
Lead Arranger, each Lender (including, in any event, HSBC) and their respective
affiliates and each partner, trustee, shareholder, director, officer, employee,
advisor, representative, agent, attorney and controlling person thereof (each,
an “indemnified person”) from and against any and all actions, suits,
proceedings (including any investigations or inquiries), claims, losses,
damages, liabilities or expenses (including legal expenses), joint or several,
of any kind or nature whatsoever to which any such indemnified person may become
subject arising out of or in connection with this Commitment Letter, the Fee
Letter, the Senior Credit Facilities, the use of the proceeds thereof or any
related transaction, regardless of whether any indemnified person is a party
thereto, and to reimburse each indemnified person upon demand for any legal or
other expenses incurred in connection with investigating, defending or preparing
to defend any of the foregoing, provided that the foregoing indemnity will not,
as to any indemnified person, apply to losses, claims, damages, liabilities or
related expenses to the extent they are found by a final, non-appealable
judgment of a court to arise directly and primarily from the willful misconduct
or gross negligence of such indemnified person or from a material breach by such
indemnified person of its obligations under this Commitment Letter; and (b) to
reimburse HSBC and its affiliates on demand for all out-of-pocket expenses
(including due diligence expenses, syndication expenses, travel expenses, and
reasonable fees, charges and disbursements of counsel) incurred in connection
with the Senior Credit Facilities and any related documentation (including this
Commitment Letter, the Fee Letter and the Credit Documentation) or the
administration, amendment, modification or waiver thereof, regardless of whether
any of the transactions contemplated hereby is consummated. You further agree to
pay all reasonable costs and expenses of the Lead Arranger, the Administrative
Agent and HSBC and their respective affiliates (including, without limitation,
fees and disbursements of counsel) incurred in connection with the enforcement
of any of its or their rights and remedies hereunder.  No indemnified person
shall be liable for any damages arising from the use by others of Information or
other materials obtained through electronic, telecommunications or other
information transmission systems, except to the extent they are found by a
final, non-appealable judgment of a court to arise directly and primarily from
such indemnified person’s gross negligence or willful misconduct. Neither HSBC
nor any other indemnified person shall be liable to you or any other person or
entity for any special, indirect, consequential or punitive damages in
connection with the Senior Credit Facilities or in connection with its
activities related to the Senior Credit Facilities.

In addition, you hereby agree to pay when and as due the fees described in Annex
I to the Term Sheet and the Fee Letter.   Once paid, such fees shall not be
refundable under any circumstances.  The terms of the Fee Letter are an integral
part of HSBC’s commitments hereunder and constitute part of this Commitment
Letter for all purposes hereof, and compliance with the terms thereof is a
condition precedent to the commitments hereunder.

This Commitment Letter and the Fee Letter shall not be assignable by you without
the prior written consent of HSBC (and any purported assignment without such
consent shall be null and void), is intended to be solely for the benefit of the
parties hereto and is not intended to confer any benefits upon, or create any
rights in favor of, any person other than the parties hereto. This Commitment
Letter may not be amended or waived except by an instrument in writing signed by
you and HSBC. This Commitment Letter may be executed in any number of
counterparts, each of which shall be an original, and all of which, when taken
together, shall constitute one agreement. Delivery of an executed signature page
to this Commitment Letter by facsimile transmission shall be effective as
delivery of manually executed counterpart hereof. This Commitment Letter and the
Fee Letter are the only agreements that have been entered into among us with
respect to the Senior Credit Facilities and set forth the entire understanding
of the parties with respect thereto.

THIS COMMITMENT LETTER SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAW OF THE STATE OF NEW YORK (EXCEPT TO THE EXTENT THAT THE ACQUISITION
AGREEMENT AND TERMS REFERENCED THEREIN ARE GOVERNED BY THE LAW OF SWITZERLAND).
THE BORROWERS CONSENT TO THE EXCLUSIVE JURISDICTION AND VENUE OF THE STATE OR
FEDERAL COURTS LOCATED IN THE CITY OF NEW YORK, BOROUGH OF MANHATTAN. EACH PARTY
HERETO IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
(A) ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT
OF OR RELATING TO THIS COMMITMENT LETTER, THE FEE LETTER OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY) AND (B) ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF
VENUE OF ANY SUCH LEGAL PROCEEDING IN THE STATE OR FEDERAL COURTS LOCATED IN THE
CITY OF NEW YORK, BOROUGH OF MANHATTAN.

This Commitment Letter is delivered to you on the understanding that, until
executed by you, neither this Commitment Letter nor the Fee Letter nor any of
their terms or substance shall be disclosed, directly or indirectly, to any
other person except (a) to your officers, agents and advisors who are directly
involved in the consideration of this matter and for whom you shall be
responsible for any breach by any one of them of this confidentiality
undertaking or (b) as may be compelled in a judicial or administrative
proceeding or as otherwise required by law (in which case you agree to inform us
promptly thereof). In addition, you may disclose this Commitment Letter and a
redacted form of the Fee Letter (as approved by HSBC) to CLS.

You acknowledge that HSBC and its affiliates may be providing debt financing,
equity capital or other services (including financial advisory services) to
other companies in respect of which you may have conflicting interests regarding
the transactions described herein and otherwise. HSBC will not use confidential
information obtained from you by virtue of the transactions contemplated by this
Commitment Letter or their other relationships with you in connection with the
performance by HSBC of services for other companies, and HSBC will not furnish
any such information to other companies. You also acknowledge that HSBC has no
obligation to use in connection with the transactions contemplated by this
Commitment Letter, or to furnish to you, confidential information obtained from
other companies.

The Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010 (the
“Dodd-Frank Act”) strictly regulates swaps. HSBC is a registered swap dealer.
Although the Borrowers are not required under the Existing Credit Agreement to
enter into an interest rate swap in connection with the loan facilities provided
pursuant to the Existing Credit Agreement, please note that, in the event that
any of the Borrowers do enter into any such swap, or any interest rate,
currency, foreign exchange, or other hedging agreements (a) the Borrower is not
required to enter into the swap with HSBC or any of its affiliates and (b) this
Commitment Letter does not constitute and should not be construed as a
recommendation to enter into a swap. If you are considering entering into a swap
with HSBC, please note that in order for HSBC to comply with certain legal and
regulatory requirements under the Dodd-Frank Act applicable to it, if a swap is
entered into with HSBC, it must be negotiated and accepted by an individual that
is an associated person (as defined in the Commodity Exchange Act) of HSBC. Any
and all queries in relation to the swap should be directed to an associated
person. Please contact us at 212-525-8000 or speak with your relationship
manager for a list of authorized associated persons who can assist you further.
If you have any questions regarding the foregoing, please contact Van Buchanan.

HSBC hereby notifies the Borrowers that pursuant to the requirements of the USA
Patriot Act, Title III of Pub. L. 107-56 (signed into law October 26, 2001) (the
“Patriot Act”), it and its affiliates are required to obtain, verify and record
information that identifies the Borrowers and their subsidiary guarantors, which
information includes the name, address, tax identification number and other
information regarding the Borrowers and their subsidiary guarantors that will
allow HSBC to identify the Borrowers and their subsidiary guarantors in
accordance with the Patriot Act and other applicable “know your customer” and
anti-money laundering rules and regulations. This notice is given in accordance
with the requirements of the Patriot Act and is effective for HSBC and each of
its affiliates.

The reimbursement, indemnification and confidentiality provisions contained
herein and in the Fee Letter shall remain in full force and effect regardless of
whether the Credit Documentation shall be executed and delivered and
notwithstanding the termination of this Commitment Letter or HSBC’s commitment
hereunder.

Our engagement and commitments hereunder and our agreements to provide the
services described herein will terminate upon the first to occur of (a) the
“Long Stop Date” as defined in the Acquisition Agreement (or such later date as
may be agreed to by the Administrative Agent) (the “Expiration Date”), and
(b) written notice from you to us, or public announcement by you, that the CLS
Acquisition will not occur or that you have terminated or withdrawn your offer
to consummate the CLS Acquisition or that CLS has rejected your offer to effect
the CLS Acquisition or, after acceptance of your offer therefor, has terminated
its obligations to consummate such transaction.

If the foregoing correctly sets forth our agreement, please indicate your
acceptance of the terms hereof and of the Term Sheet and the Fee Letter by
returning to us executed counterparts hereof and of the Fee Letter not later
than 5:00 p.m., New York City time, on 14, 2014. HSBC’s commitment and
agreements herein will expire at such time in the event HSBC has not received
such executed counterparts in accordance with the immediately preceding
sentence.

[THE BALANCE OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

HSBC is pleased to have been given the opportunity to assist you in connection
with this important financing.

Very truly yours,

HSBC BANK USA, NATIONAL ASSOCIATION

     
By:/s/Manuel Burgueno
 
 

Name:
Title:
  Manuel Burgueno
Senior Vice President
Accepted and agreed to as of
the date first written above by:
 


LIONBRIDGE TECHNOLOGIES, INC.
 

By: /s/ Tina Wang
 

 
 

Name: Tina Wang
Title: Treasurer
LIONBRIDGE INTERNATIONAL
 



By: /s/ Tina Wang
 

 
 

Name: Tina Wang
Title: Treasurer
 


LIONBRIDGE INTERNATIONAL FINANCE LIMITED
 

By: /s/ Tina Wang
 

 
 

Name: Tina Wang
 


Title: Director and Treasurer

